DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
On page 3, line 29, It’s unclear if the phrase “the key is located substantially in an axis of the cap” is correct since the next line states that the key tip is outside the contour of the cap in this position. However, as in Fig.1, where the key is outside the cap, the key does not seem to lie “in an axis of the cap”.  Please revise page 3, lines 29-31 through page 4, line 1, accordingly.
On page 4, line 4, “it” should be –is--.
On page 4, line 27, “may by” should perhaps be changed to –maybe by--.
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  in line 5, “form” should be changed to –from--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein US 8,269,644 (hereinafter Weinstein).
Re Claim 1.
Weinstein discloses a method for detecting a change of a state of a lock by means of a device (105) connected to a key (101) for that lock, the method comprising: measuring a change of a position of the key about three axes (X,Y,Z; col.1, line 57-col.2, line 67; col.5, lines 17-32; col.5, line 65-col.6, line 67; col.7, line 23-54 ) indicating that the state of the lock has changed if the measured change of position of the key indicates that the key has rotated about a first axis by an angle greater than or equal to a primary threshold value (col.3, lines 41-44) and about the other two axes by an angle smaller than a secondary threshold value (col.3, lines 41-44; col.8, lines 24-46).
It is noted that while Weinstein does not specifically disclose “indicating that the state of the lock has changed if the measured change of position of the key indicates that the key has rotated about a first axis by an angle greater than or equal to a primary threshold value and about the other two axes by an angle smaller than a secondary threshold value”, the totality of the teaching in Weinstein is such that it would have been obvious to one of ordinary skill in the art to modify the range of comparison of threshold values as desired by programming the controller as desired.
Re Claim 2.

Re Claim 8.
As discussed above with respect to claim 1, Weinstein discloses a system for detecting a change of a state of a lock, the device comprising: a cap (150) for attaching the device to a key (101); a three-axis inertial sensor (105 / accelerometer, gyroscope) for measuring a change of a position of the key about three axes, the sensor (105) being integrated with the cap (150; Fig.1); a signal analyzer (106, controller) that receives measurement data form the sensor and indicates that the state of the lock has changed if the measured change of position of the key indicates that the key has rotated about a first axis by an angle greater than or equal to a primary threshold value and about the other two axes by an angle smaller than a secondary threshold value.
Re Claim 9.
Weinstein discloses the system according to claim 8, wherein the three-axis inertial sensor (105) is a three-axis gyroscope (col. 6, lines 2 – col.7, line 5).
Re Claim 10.
Weinstein discloses the system according to claim 8, wherein the three-axis inertial sensor (105) is a three-axis accelerometer (col. 5, lines 17-20).
Re Claim 11.
Weinstein discloses the system according to claim 8, wherein the three-axis inertial sensor (105) comprises a three-axis gyroscope and a three-axis accelerometer.
Re Claim 12.
Weinstein discloses the system according to claim 8, further comprising an activation switch (microswitch 136) for activating the signal analyzer (controller 106).
Re Claim 13.

Re Claim 14.
Weinstein discloses the system according to claim 8, wherein the cap (150) further comprises a radio system for wireless communication with external devices (Fig. 1C -152) remote to the cap.
Re Claim 15.
Weinstein discloses the system according to claim 14, wherein the signal analyzer (106) is embedded in the external device (Fig. 1C – 152, 106).

Claims 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein.
Re Claim 3.
Weinstein discloses the method according to claim 1, wherein the value of rotation of the key is calculated based on the variance with respect to an average rotation angle of the key (specification, cols.8-10, discusses the method of calculation and reference thresholds) during a particular measurement period. It is noted that though Weinstein does not disclose a specific time period, simply a waiting time (618, 645), it would have been obvious to one of ordinary skill in the art to provide a sufficient time for executing the disclosed method as is well known in the art of calibration.
Re Claim 4.
As discussed above with respect to claim 3, it would have been obvious to one of ordinary skill in the art given the teaching of Weinstein which discloses the method according to claim 3, wherein the measurement period is from 0.5s to 2s.
Re Claim 5.
As discussed above with respect to claim 3, Weinstein discloses the method according to claim 1, but fails to teach wherein the primary threshold value is at least 45°. It would have been 
Re Claim 6.
As discussed above with respect to claim 3, Weinstein discloses the method according to claim 1, wherein the primary threshold value is defined during calibration of the device for a particular lock (see cols. 8-10 for calibration method).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinstein as applied to claim 1 above, and further in view of Cheng et al 2016/0343181 (hereinafter Cheng).
Re Claim 7.
Weinstein discloses the method according to claim 1, but fails to teach further comprising connecting to a wireless token in a proximity of the device to determine the lock associated with that wireless token and providing information about the change of the state of the lock associated with that wireless token.
However, Cheng teaches the well known use of a wireless proximity pairing in the lock art (para [0138]).
It would have been obvious to one of ordinary skill in the art to provide the device of Weinstein with such a wireless connection as taught by Cheng as an obvious matter of enhancing the operation of the lock.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053.  The examiner can normally be reached on M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3673



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675